UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06106 Pioneer Mid Cap Value Fund (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:October 31 Date of reporting period:July 1, 2012 to June 30, 2013 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Mid Cap Value Fund By (Signature and Title) /s/ John F. Cogan, Jr. John F. Cogan, Jr., President DateAugust 20, 2013 Pioneer Mid Cap Value Fund ACTAVIS, INC. Ticker: ACT Security ID: 00507K103 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jack Michelson For For Management 1b Elect Director Ronald R. Taylor For For Management 1c Elect Director Andrew L. Turner For For Management 1d Elect Director Paul M. Bisaro For For Management 1e Elect Director Christopher W. Bodine For For Management 1f Elect Director Michael J. Feldman For For Management 1g Elect Director Fred G. Weiss For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention Against Against Shareholder AGL RESOURCES INC. Ticker: GAS Security ID: 001204106 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: FEB 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sandra N. Bane For For Management 1.2 Elect Director Thomas D. Bell, Jr. For For Management 1.3 Elect Director Norman R. Bobins For For Management 1.4 Elect Director Charles R. Crisp For For Management 1.5 Elect Director Brenda J. Gaines For Withhold Management 1.6 Elect Director Arthur E. Johnson For For Management 1.7 Elect Director Wyck A. Knox, Jr. For For Management 1.8 Elect Director Dennis M. Love For For Management 1.9 Elect Director Charles H. "Pete" McTier For For Management 1.10 Elect Director Dean R. O'Hare For For Management 1.11 Elect Director Armando J. Olivera For For Management 1.12 Elect Director John E. Rau For For Management 1.13 Elect Director James A. Rubright For For Management 1.14 Elect Director John W. Somerhalder II For For Management 1.15 Elect Director Bettina M. Whyte For For Management 1.16 Elect Director Henry C. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity AMEREN CORPORATION Ticker: AEE Security ID: 023608102 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Brauer For Withhold Management 1.2 Elect Director Catherine S. Brune For For Management 1.3 Elect Director Ellen M. Fitzsimmons For For Management 1.4 Elect Director Walter J. Galvin For For Management 1.5 Elect Director Gayle P. W. Jackson For For Management 1.6 Elect Director James C. Johnson For For Management 1.7 Elect Director Steven H. Lipstein For For Management 1.8 Elect Director Patrick T. Stokes For For Management 1.9 Elect Director Thomas R. Voss For For Management 1.10 Elect Director Stephen R. Wilson For For Management 1.11 Elect Director Jack D. Woodard For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Energy Efficiency and Against Abstain Shareholder Renewable Energy Programs AMERICAN CAMPUS COMMUNITIES, INC. Ticker: ACC Security ID: 024835100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. Bayless Jr. For For Management 1.2 Elect Director R.D. Burck For For Management 1.3 Elect Director G. Steven Dawson For For Management 1.4 Elect Director Cydney C. Donnell For For Management 1.5 Elect Director Edward Lowenthal For For Management 1.6 Elect Director Oliver Luck For For Management 1.7 Elect Director Winston W. Walker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERICAN ELECTRIC POWER COMPANY, INC. Ticker: AEP Security ID: 025537101 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nicholas K. Akins For For Management 1.2 Elect Director David J. Anderson For For Management 1.3 Elect Director Ralph D. Crosby, Jr. For For Management 1.4 Elect Director Linda A. Goodspeed For For Management 1.5 Elect Director Thomas E. Hoaglin For For Management 1.6 Elect Director Sandra Beach Lin For For Management 1.7 Elect Director Michael G. Morris For For Management 1.8 Elect Director Richard C. Notebaert For For Management 1.9 Elect Director Lionel L. Nowell, III For For Management 1.10 Elect Director Stephen S. Rasmussen For For Management 1.11 Elect Director Oliver G. Richard, III For For Management 1.12 Elect Director Richard L. Sandor For For Management 1.13 Elect Director Sara Martinez Tucker For For Management 1.14 Elect Director John F. Turner For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Abstain Shareholder AMERIPRISE FINANCIAL, INC. Ticker: AMP Security ID: 03076C106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James M. Cracchiolo For For Management 1b Elect Director Lon R. Greenberg For For Management 1c Elect Director Warren D. Knowlton For For Management 1d Elect Director W. Walker Lewis For For Management 1e Elect Director Siri S. Marshall For For Management 1f Elect Director Jeffery Noddle For For Management 1g Elect Director H. Jay Sarles For For Management 1h Elect Director Robert F. Sharpe, Jr. For For Management 1i Elect Director William H. Turner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Reduce Supermajority Vote Requirement Against For Shareholder ANALOG DEVICES, INC. Ticker: ADI Security ID: 032654105 Meeting Date: MAR 13, 2013 Meeting Type: Annual Record Date: JAN 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ray Stata For For Management 1b Elect Director Jerald G. Fishman For For Management 1c Elect Director James A. Champy For For Management 1d Elect Director John C. Hodgson For For Management 1e Elect Director Yves-Andre Istel For For Management 1f Elect Director Neil Novich For For Management 1g Elect Director F. Grant Saviers For For Management 1h Elect Director Paul J. Severino For For Management 1i Elect Director Kenton J. Sicchitano For For Management 1j Elect Director Lisa T. Su For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management AON PLC Ticker: AON Security ID: G0408V102 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Lester B. Knight as Director For For Management 1.2 Elect Gregory C. Case as Director For For Management 1.3 Elect Fulvio Conti as Director For For Management 1.4 Elect Cheryl A. Francis as Director For For Management 1.5 Elect Edgar D. Jannotta as Director For For Management 1.6 Elect J. Michael Losh as Director For For Management 1.7 Elect Robert S. Morrison as Director For For Management 1.8 Elect Richard B. Myers as Director For For Management 1.9 Elect Richard C. Notebaert as Director For For Management 1.10 Elect Gloria Santona as Director For For Management 1.11 Elect Carolyn Y. Woo as Director For For Management 2 Accept Financial Statements and For For Management Statutory Reports 3 Ratify Ernst and Young LLP as Aon's For For Management Auditors 4 Ratify Ernst and Young LLP as Aon's U. For For Management K. Statutory Auditor 5 Authorize Board to Fix Remuneration of For For Management Internal Statutory Auditors 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Advisory Vote to Ratify Directors' For For Management Remuneration Report 8 Approve Nonqualified Employee Stock For For Management Purchase Plan CAMPBELL SOUP COMPANY Ticker: CPB Security ID: 134429109 Meeting Date: NOV 14, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edmund M. Carpenter For For Management 1.2 Elect Director Paul R. Charron For For Management 1.3 Elect Director Bennett Dorrance For For Management 1.4 Elect Director Lawrence C. Karlson For For Management 1.5 Elect Director Randall W. Larrimore For For Management 1.6 Elect Director Mary Alice Dorrance For For Management Malone 1.7 Elect Director Sara Mathew For For Management 1.8 Elect Director Denise M. Morrison For For Management 1.9 Elect Director Charles R. Perrin For For Management 1.10 Elect Director A. Barry Rand For For Management 1.11 Elect Director Nick Shreiber For For Management 1.12 Elect Director Tracey T. Travis For For Management 1.13 Elect Director Archbold D. van Beuren For For Management 1.14 Elect Director Les C. Vinney For For Management 1.15 Elect Director Charlotte C. Weber For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CAREFUSION CORPORATION Ticker: CFN Security ID: 14170T101 Meeting Date: APR 15, 2013 Meeting Type: Annual Record Date: FEB 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Philip L. Francis For For Management 1b Elect Director Robert F. Friel For For Management 1c Elect Director Gregory T. Lucier For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Reduce Supermajority Vote Requirement Against For Shareholder 5 Declassify the Board of Directors Against For Shareholder CIGNA CORPORATION Ticker: CI Security ID: 125509109 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David M. Cordani For For Management 1.2 Elect Director Isaiah Harris, Jr. For For Management 1.3 Elect Director Jane E. Henney For For Management 1.4 Elect Director Donna F. Zarcone For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Lobbying Payments and Policy Against Abstain Shareholder CIT GROUP INC. Ticker: CIT Security ID: 125581801 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John A. Thain For For Management 1b Elect Director Michael J. Embler For For Management 1c Elect Director William M. Freeman For For Management 1d Elect Director David M. Moffett For For Management 1e Elect Director R. Brad Oates For For Management 1f Elect Director Marianne Miller Parrs For For Management 1g Elect Director Gerald Rosenfeld For For Management 1h Elect Director John R. Ryan For For Management 1i Elect Director Seymour Sternberg For For Management 1j Elect Director Peter J. Tobin For For Management 1k Elect Director Laura S. Unger For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COCA-COLA ENTERPRISES, INC. Ticker: CCE Security ID: 19122T109 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jan Bennink For For Management 1.2 Elect Director John F. Brock For For Management 1.3 Elect Director Calvin Darden For For Management 1.4 Elect Director L. Phillip Humann For For Management 1.5 Elect Director Orrin H. Ingram, II For For Management 1.6 Elect Director Thomas H. Johnson For For Management 1.7 Elect Director Suzanne B. Labarge For For Management 1.8 Elect Director Veronique Morali For For Management 1.9 Elect Director Andrea L. Saia For For Management 1.10 Elect Director Garry Watts For For Management 1.11 Elect Director Curtis R. Welling For For Management 1.12 Elect Director Phoebe A. Wood For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management COMPUWARE CORPORATION Ticker: CPWR Security ID: 205638109 Meeting Date: AUG 28, 2012 Meeting Type: Annual Record Date: JUL 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis W. Archer For For Management 1.2 Elect Director Gurminder S. Bedi For For Management 1.3 Elect Director William O. Grabe For For Management 1.4 Elect Director Frederick A. Henderson For For Management 1.5 Elect Director Peter Karmanos, Jr. For For Management 1.6 Elect Director Faye Alexander Nelson For For Management 1.7 Elect Director Robert C. Paul For For Management 1.8 Elect Director Glenda D. Price For For Management 1.9 Elect Director W. James Prowse For For Management 1.10 Elect Director G. Scott Romney For For Management 1.11 Elect Director Ralph J. Szygenda For For Management 2 Ratify Auditors For For Management 3 Amend Shareholder Rights Plan (Poison For Against Management Pill) 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CONSTELLATION BRANDS, INC. Ticker: STZ Security ID: 21036P108 Meeting Date: JUL 27, 2012 Meeting Type: Annual Record Date: MAY 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry A. Fromberg For For Management 1.2 Elect Director Jeananne K. Hauswald For For Management 1.3 Elect Director Paul L. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Approve Recapitalization Plan for all Against For Shareholder Stock to have One-vote per Share 7 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans CROWN HOLDINGS, INC. Ticker: CCK Security ID: 228368106 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jenne K. Britell For For Management 1.2 Elect Director John W. Conway For For Management 1.3 Elect Director Arnold W. Donald For For Management 1.4 Elect Director William G. Little For For Management 1.5 Elect Director Hans J. Loliger For For Management 1.6 Elect Director James H. Miller For For Management 1.7 Elect Director Josef M. Muller For For Management 1.8 Elect Director Thomas A. Ralph For For Management 1.9 Elect Director Hugues du Rouret For For Management 1.10 Elect Director Jim L. Turner For For Management 1.11 Elect Director William S. Urkiel For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation DISCOVER FINANCIAL SERVICES Ticker: DFS Security ID: 254709108 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Aronin For For Management 1.2 Elect Director Mary K. Bush For For Management 1.3 Elect Director Gregory C. Case For For Management 1.4 Elect Director Cynthia A. Glassman For For Management 1.5 Elect Director Richard H. Lenny For For Management 1.6 Elect Director Thomas G. Maheras For For Management 1.7 Elect Director Michael H. Moskow For For Management 1.8 Elect Director David W. Nelms For For Management 1.9 Elect Director E. Follin Smith For For Management 1.10 Elect Director Mark A. Thierer For For Management 1.11 Elect Director Lawrence A. Weinbach For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management DUKE REALTY CORPORATION Ticker: DRE Security ID: 264411505 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Thomas J. Baltimore, Jr. For For Management 1b Elect Director William Cavanaugh, III For For Management 1c Elect Director Alan H. Cohen For For Management 1d Elect Director Ngaire E. Cuneo For For Management 1e Elect Director Charles R. Eitel For For Management 1f Elect Director Martin C. Jischke For For Management 1g Elect Director Dennis D. Oklak For For Management 1h Elect Director Melanie R. Sabelhaus For For Management 1i Elect Director Peter M. Scott, III For For Management 1j Elect Director Jack R. Shaw For For Management 1k Elect Director Lynn C. Thurber For For Management 1l Elect Director Robert J. Woodward, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management EASTMAN CHEMICAL COMPANY Ticker: EMN Security ID: 277432100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary E. Anderson For For Management 1.2 Elect Director Brett D. Begemann For For Management 1.3 Elect Director Stephen R. Demeritt For For Management 1.4 Elect Director Robert M. Hernandez For For Management 1.5 Elect Director Julie F. Holder For For Management 1.6 Elect Director Renee J. Hornbaker For For Management 1.7 Elect Director Lewis M. Kling For For Management 1.8 Elect Director David W. Raisbeck For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Right to Act by Written Consent Against For Shareholder EATON CORPORATION Ticker: ETN Security ID: 278058102 Meeting Date: OCT 26, 2012 Meeting Type: Special Record Date: SEP 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Approve Reduction of Capital of New For For Management Eaton to Allow Creation of Distributable Reserves of New Eaton which are Required Under Irish Law to Allow New Eaton to Make Distributions and to Pay Dividends and Repurchase or Redeem Shares 3 Advisory Vote on Golden Parachutes For Against Management 4 Adjourn Meeting For For Management EATON CORPORATION PLC Ticker: ETN Security ID: G29183103 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director George S. Barrett For For Management 1b Elect Director Todd M. Bluedorn For For Management 1c Elect Director Christopher M. Connor For For Management 1d Elect Director Michael J. Critelli For For Management 1e Elect Director Alexander M. Cutler For For Management 1f Elect Director Charles E. Golden For For Management 1g Elect Director Linda A. Hill For For Management 1h Elect Director Arthur E. Johnson For For Management 1i Elect Director Ned C. Lautenbach For For Management 1j Elect Director Deborah L. McCoy For For Management 1k Elect Director Gregory R. Page For For Management 1l Elect Director Gerald B. Smith For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Approval of Overseas Market Purchases For For Management of the Company Shares 7 Approve the Price Range for the For For Management Reissuance of Shares ENSCO PLC Ticker: ESV Security ID: G3157S106 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Re-elect Francis S. Kalman as Director For For Management 2 Re-elect Roxanne J. Decyk as Director For For Management 3 Re-elect Mary Francis CBE as Director For For Management 4 Reappoint KPMG LLP as Auditors of the For For Management Company 5 Reappoint KPMG Audit Plc as Auditors For For Management of the Company 6 Authorize Board to Fix Remuneration of For For Management Auditors 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Advisory Vote to Approve Directors' For For Management Remuneration Report 9 Accept Auditors' and Directors' For For Management Reports and Statutory Reports 10 Amend Articles of Association For For Management Declassifying the Board and Conversion of American Depositary Shares to Class A ordinary Shares 11 Authorize Share Repurchase Program For For Management FIDELITY NATIONAL INFORMATION SERVICES, INC. Ticker: FIS Security ID: 31620M106 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephan A. James For For Management 1b Elect Director Frank R. Martire For For Management 1c Elect Director Gary A. Norcross For For Management 1d Elect Director James B. Stallings, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management FIRST REPUBLIC BANK Ticker: FRC Security ID: 33616C100 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James H. Herbert, II For For Management 1.2 Elect Director Katherine August-deWilde For For Management 1.3 Elect Director Thomas J. Barrack, Jr. For For Management 1.4 Elect Director Frank J. Fahrenkopf, Jr. For For Management 1.5 Elect Director William E. Ford For Withhold Management 1.6 Elect Director L. Martin Gibbs For For Management 1.7 Elect Director Sandra R. Hernandez For For Management 1.8 Elect Director Pamela J. Joyner For For Management 1.9 Elect Director Reynold Levy For For Management 1.10 Elect Director Jody S. Lindell For For Management 1.11 Elect Director George G.C. Parker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FLUOR CORPORATION Ticker: FLR Security ID: 343412102 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Peter K. Barker For Against Management 1B Elect Director Alan M. Bennett For For Management 1C Elect Director Rosemary T. Berkery For Against Management 1D Elect Director James T. Hackett For For Management 1E Elect Director Kent Kresa For For Management 1F Elect Director Dean R. O'Hare For For Management 1G Elect Director Armando J. Olivera For For Management 1H Elect Director David T. Seaton For For Management 1I Elect Director Nader H. Sultan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management GREEN MOUNTAIN COFFEE ROASTERS, INC. Ticker: GMCR Security ID: 393122106 Meeting Date: MAR 07, 2013 Meeting Type: Annual Record Date: JAN 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barbara D. Carlini For For Management 1.2 Elect Director Hinda Miller For For Management 1.3 Elect Director Norman H. Wesley For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HCP, INC. Ticker: HCP Security ID: 40414L109 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James F. Flaherty, III For For Management 1b Elect Director Christine N. Garvey For For Management 1c Elect Director David B. Henry For For Management 1d Elect Director Lauralee E. Martin For For Management 1e Elect Director Michael D. McKee For For Management 1f Elect Director Peter L. Rhein For For Management 1g Elect Director Kenneth B. Roath For For Management 1h Elect Director Joseph P. Sullivan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HOME PROPERTIES, INC. Ticker: HME Security ID: 437306103 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen R. Blank For For Management 1.2 Elect Director Alan L. Gosule For For Management 1.3 Elect Director Leonard F. Helbig, III For For Management 1.4 Elect Director Thomas P. Lydon, Jr. For For Management 1.5 Elect Director Edward J. Pettinella For For Management 1.6 Elect Director Clifford W. Smith, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HOSPIRA, INC. Ticker: HSP Security ID: 441060100 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Connie R. Curran For For Management 1b Elect Director William G. Dempsey For For Management 1c Elect Director Dennis M. Fenton For For Management 1d Elect Director Heino von Prondzynski For For Management 1e Elect Director Mark F. Wheeler For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Right to Act by Written Consent Against For Shareholder HUMANA INC. Ticker: HUM Security ID: 444859102 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bruce D. Broussard For For Management 1b Elect Director Frank A. D'Amelio For For Management 1c Elect Director W. Roy Dunbar For For Management 1d Elect Director Kurt J. Hilzinger For For Management 1e Elect Director David A. Jones, Jr. For For Management 1f Elect Director Michael B. McCallister For For Management 1g Elect Director William J. McDonald For For Management 1h Elect Director William E. Mitchell For For Management 1i Elect Director David B. Nash For For Management 1j Elect Director James J. O'Brien For For Management 1k Elect Director Marissa T. Peterson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Political Contributions Against Abstain Shareholder INGREDION INCORPORATED Ticker: INGR Security ID: 457187102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard J. Almeida For For Management 1b Elect Director Luis Aranguren-Trellez For For Management 1c Elect Director David B. Fischer For For Management 1d Elect Director Ilene S. Gordon For For Management 1e Elect Director Paul Hanrahan For For Management 1f Elect Director Wayne M. Hewett For For Management 1g Elect Director Gregory B. Kenny For For Management 1h Elect Director Barbara A. Klein For For Management 1i Elect Director James M. Ringler For For Management 1j Elect Director Dwayne A. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management INTERNATIONAL PAPER COMPANY Ticker: IP Security ID: 460146103 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David J. Bronczek For For Management 1b Elect Director Ahmet C. Dorduncu For For Management 1c Elect Director John V. Faraci For For Management 1d Elect Director Ilene S. Gordon For For Management 1e Elect Director Stacey J. Mobley For For Management 1f Elect Director Joan E. Spero For For Management 1g Elect Director John L. Townsend, III For For Management 1h Elect Director John F. Turner For For Management 1i Elect Director William G. Walter For For Management 1j Elect Director J. Steven Whisler For For Management 2 Ratify Auditors For For Management 3 Provide Right to Act by Written Consent For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Pro-rata Vesting of Equity Plans Against Against Shareholder JARDEN CORPORATION Ticker: JAH Security ID: 471109108 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ian G. H. Ashken For For Management 1.2 Elect Director William P. Lauder For For Management 1.3 Elect Director Robert L. Wood For For Management 2 Approve Omnibus Stock Plan For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Declassify the Board of Directors Against For Shareholder JOY GLOBAL INC. Ticker: JOY Security ID: 481165108 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven L. Gerard For For Management 1.2 Elect Director John T. Gremp For For Management 1.3 Elect Director John Nils Hanson For For Management 1.4 Elect Director Gale E. Klappa For For Management 1.5 Elect Director Richard B. Loynd For For Management 1.6 Elect Director P. Eric Siegert For For Management 1.7 Elect Director Michael W. Sutherlin For For Management 1.8 Elect Director James H. Tate For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Majority Voting for Uncontested None For Management Election of Directors JUNIPER NETWORKS, INC. Ticker: JNPR Security ID: 48203R104 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pradeep Sindhu For For Management 1.2 Elect Director Robert M. Calderoni For For Management 1.3 Elect Director William F. Meehan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation KIMCO REALTY CORPORATION Ticker: KIM Security ID: 49446R109 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Milton Cooper For For Management 1.2 Elect Director Phillip E. Coviello For For Management 1.3 Elect Director Richard G. Dooley For For Management 1.4 Elect Director Joe Grills For For Management 1.5 Elect Director David B. Henry For For Management 1.6 Elect Director F. Patrick Hughes For For Management 1.7 Elect Director Frank Lourenso For For Management 1.8 Elect Director Colombe M. Nicholas For For Management 1.9 Elect Director Richard B. Saltzman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management LINCOLN NATIONAL CORPORATION Ticker: LNC Security ID: 534187109 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Avery For For Management 1.2 Elect Director William H. Cunningham For For Management 1.3 Elect Director William Porter Payne For For Management 1.4 Elect Director Patrick S. Pittard For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LYONDELLBASELL INDUSTRIES NV Ticker: LYB Security ID: N53745100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jacques Aigrain For For Management 1.2 Elect Director Scott M. Kleinman For For Management 1.3 Elect Director Bruce A. Smith For For Management 2 Adopt Financial Statements and For For Management Statutory Reports 3 Approve Discharge of Management Board For For Management 4 Approve Discharge of Supervisory Board For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Ratify PricewaterhouseCoopers as For For Management Auditors 7 Approve Remuneration of Supervisory For For Management Board 8 Approve Dividends of USD 4.20 Per Share For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Approve Cancellation of up to 10 For For Management Percent of Issued Share Capital in Treasury Account 12 Amend Articles of Association For For Management M&T BANK CORPORATION Ticker: MTB Security ID: 55261F104 Meeting Date: APR 16, 2013 Meeting Type: Special Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Approve amendments to the terms of the For For Management Series A Preferred Shares that would serve to reduce the dividend rate on the Series A Preferred Shares from 9% per annum to 6.375% per annum 3 Approve amendments to the terms of the For For Management Series C Preferred Shares that would serve to reduce the dividend rate on the Series C Preferred Shares from 9% per annum to 6.375% per annum 4 Adjourn Meeting For For Management M&T BANK CORPORATION Ticker: MTB Security ID: 55261F104 Meeting Date: APR 16, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brent D. Baird For For Management 1.2 Elect Director C. Angela Bontempo For For Management 1.3 Elect Director Robert T. Brady For For Management 1.4 Elect Director T. Jefferson For For Management Cunningham, III 1.5 Elect Director Mark J. Czarnecki For For Management 1.6 Elect Director Gary N. Geisel For Withhold Management 1.7 Elect Director John D. Hawke, Jr For For Management 1.8 Elect Director Patrick W.E. Hodgson For For Management 1.9 Elect Director Richard G. King For For Management 1.10 Elect Director Jorge G. Pereira For For Management 1.11 Elect Director Michael P. Pinto For For Management 1.12 Elect Director Melinda R. Rich For For Management 1.13 Elect Director Robert E. Sadler, Jr. For For Management 1.14 Elect Director Herbert L. Washington For For Management 1.15 Elect Director Robert G. Wilmers For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Auditors For For Management MACY'S, INC. Ticker: M Security ID: 55616P104 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Deirdre P. Connelly For For Management 1c Elect Director Meyer Feldberg For For Management 1d Elect Director Sara Levinson For For Management 1e Elect Director Terry J. Lundgren For For Management 1f Elect Director Joseph Neubauer For For Management 1g Elect Director Joyce M. Roche For For Management 1h Elect Director Paul C. Varga For For Management 1i Elect Director Craig E. Weatherup For For Management 1j Elect Director Marna C. Whittington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MARATHON OIL CORPORATION Ticker: MRO Security ID: 565849106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory H. Boyce For For Management 1b Elect Director Pierre Brondeau For For Management 1c Elect Director Clarence P. Cazalot, Jr. For For Management 1d Elect Director Linda Z. Cook For For Management 1e Elect Director Shirley Ann Jackson For For Management 1f Elect Director Philip Lader For For Management 1g Elect Director Michael E. J. Phelps For For Management 1h Elect Director Dennis H. Reilley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Abstain Shareholder MARATHON PETROLEUM CORPORATION Ticker: MPC Security ID: 56585A102 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Evan Bayh For For Management 1.2 Elect Director William L. Davis For For Management 1.3 Elect Director Thomas J. Usher For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management MARVELL TECHNOLOGY GROUP LTD. Ticker: MRVL Security ID: G5876H105 Meeting Date: JUN 26, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sehat Sutardja For For Management 1b Elect Director Juergen Gromer For For Management 1c Elect Director John G. Kassakian For For Management 1d Elect Director Arturo Krueger For For Management 1e Elect Director Randhir Thakur For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration NOBLE ENERGY, INC. Ticker: NBL Security ID: 655044105 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey L. Berenson For For Management 1.2 Elect Director Michael A. Cawley For For Management 1.3 Elect Director Edward F. Cox For For Management 1.4 Elect Director Charles D. Davidson For For Management 1.5 Elect Director Thomas J. Edelman For For Management 1.6 Elect Director Eric P. Grubman For For Management 1.7 Elect Director Kirby L. Hedrick For For Management 1.8 Elect Director Scott D. Urban For For Management 1.9 Elect Director William T. Van Kleef For For Management 1.10 Elect Director Molly K. Williamson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes 6 Amend Bylaws to Change Certain For For Management Provisions NORTHEAST UTILITIES Ticker: NU Security ID: 664397106 Meeting Date: OCT 31, 2012 Meeting Type: Annual Record Date: SEP 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Booth For For Management 1.2 Elect Director John S. Clarkeson For For Management 1.3 Elect Director Cotton M. Cleveland For For Management 1.4 Elect Director Sanford Cloud, Jr. For For Management 1.5 Elect Director James S. DiStasio For For Management 1.6 Elect Director Francis A. Doyle For For Management 1.7 Elect Director Charles K. Gifford For For Management 1.8 Elect Director Paul A. La Camera For For Management 1.9 Elect Director Kenneth R. Leibler For For Management 1.10 Elect Director Thomas J. May For For Management 1.11 Elect Director Charles W. Shivery For For Management 1.12 Elect Director William C. Van Faasen For For Management 1.13 Elect Director Frederica M. Williams For For Management 1.14 Elect Director Dennis R. Wraase For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management NORTHEAST UTILITIES Ticker: NU Security ID: 664397106 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Booth For For Management 1.2 Elect Director John S. Clarkeson For For Management 1.3 Elect Director Cotton M. Cleveland For For Management 1.4 Elect Director Sanford Cloud, Jr. For For Management 1.5 Elect Director James S. DiStasio For For Management 1.6 Elect Director Francis A. Doyle For For Management 1.7 Elect Director Charles K. Gifford For For Management 1.8 Elect Director Paul A. La Camera For For Management 1.9 Elect Director Kenneth R. Leibler For For Management 1.10 Elect Director Thomas J. May For For Management 1.11 Elect Director Charles W. Shivery For For Management 1.12 Elect Director William C. Van Faasen For For Management 1.13 Elect Director Frederica M. Williams For For Management 1.14 Elect Director Dennis R. Wraase For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management NUANCE COMMUNICATIONS, INC. Ticker: NUAN Security ID: 67020Y100 Meeting Date: JAN 25, 2013 Meeting Type: Annual Record Date: DEC 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paul A. Ricci For For Management 1b Elect Director Robert G. Teresi For For Management 1c Elect Director Robert J. Frankenberg For For Management 1d Elect Director Katharine A. Martin For For Management 1e Elect Director Patrick T. Hackett For For Management 1f Elect Director William H. Janeway For For Management 1g Elect Director Mark B. Myers For For Management 1h Elect Director Philip J. Quigley For For Management 1i Elect Director Mark R. Laret For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Auditors For For Management NUCOR CORPORATION Ticker: NUE Security ID: 670346105 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter C. Browning For For Management 1.2 Elect Director Clayton C. Daley, Jr. For For Management 1.3 Elect Director Daniel R. DiMicco For For Management 1.4 Elect Director John J. Ferriola For For Management 1.5 Elect Director Harvey B. Gantt For For Management 1.6 Elect Director Victoria F. Haynes For For Management 1.7 Elect Director Bernard L. Kasriel For For Management 1.8 Elect Director Christopher J. Kearney For For Management 1.9 Elect Director Raymond J. Milchovich For For Management 1.10 Elect Director John H. Walker For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Reduce Supermajority Vote Requirement For For Management for Amendments to the Certificate of Incorporation 5 Reduce Supermajority Vote Requirement For For Management for Amendments to the Bylaws 6 Require a Majority Vote for the Against For Shareholder Election of Directors 7 Report on Lobbying Payments and Policy Against Abstain Shareholder OIL STATES INTERNATIONAL, INC. Ticker: OIS Security ID: 678026105 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin A. Lambert For For Management 1.2 Elect Director Mark G. Papa For For Management 1.3 Elect Director Stephen A. Wells For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management OWENS CORNING Ticker: OC Security ID: 690742101 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ralph F. Hake For For Management 1.2 Elect Director J. Brian Ferguson For For Management 1.3 Elect Director F. Philip Handy For For Management 1.4 Elect Director Michael H. Thaman For For Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Approve Omnibus Stock Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PACCAR INC Ticker: PCAR Security ID: 693718108 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alison J. Carnwath For For Management 1.2 Elect Director Luiz Kaufmann For For Management 1.3 Elect Director John M. Pigott For For Management 1.4 Elect Director Gregory M. E. Spierkel For For Management 2 Declassify the Board of Directors Against For Shareholder 3 Reduce Supermajority Vote Requirement Against For Shareholder PEBBLEBROOK HOTEL TRUST Ticker: PEB Security ID: 70509V100 Meeting Date: JUN 17, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jon E. Bortz For For Management 1.2 Elect Director Cydney C. Donnell For For Management 1.3 Elect Director Ron E. Jackson For For Management 1.4 Elect Director Phillip M. Miller For For Management 1.5 Elect Director Michael J. Schall For For Management 1.6 Elect Director Earl E. Webb For For Management 1.7 Elect Director Laura H. Wright For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PENTAIR LTD. Ticker: PNR Security ID: H6169Q108 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director T. Michael Glenn For For Management 1b Elect Director David H. Y. Ho For For Management 1c Elect Director Ronald L. Merriman For For Management 2 Accept Financial Statements and For For Management Statutory Reports 3 Approve Discharge of Board and Senior For For Management Management 4a Ratify Deloitte AG as Statutory For For Management Auditors 4b Ratify Deloitte & Touche LLP as For For Management Auditors 4c Ratify PricewaterhouseCoopers as For For Management special auditors 5a Appropriation of Results for the Year For For Management Ended December 31, 2012 5b Approve Conversion of Capital For For Management Contributions to Distribute an Ordinary Cash Dividend 6 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 7 Approve Omnibus Stock Plan For For Management PINNACLE WEST CAPITAL CORPORATION Ticker: PNW Security ID: 723484101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward N. Basha, Jr. For For Management 1.2 Elect Director Donald E. Brandt For For Management 1.3 Elect Director Susan Clark-Johnson For For Management 1.4 Elect Director Denis A. Cortese For For Management 1.5 Elect Director Michael L. Gallagher For For Management 1.6 Elect Director Roy A. Herberger, Jr. For For Management 1.7 Elect Director Dale E. Klein For For Management 1.8 Elect Director Humberto S. Lopez For For Management 1.9 Elect Director Kathryn L. Munro For For Management 1.10 Elect Director Bruce J. Nordstrom For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PLAINS EXPLORATION & PRODUCTION COMPANY Ticker: PXP Security ID: 726505100 Meeting Date: MAY 20, 2013 Meeting Type: Special Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management PNM RESOURCES, INC. Ticker: PNM Security ID: 69349H107 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Adelmo E. Archuleta For For Management 1.2 Elect Director Patricia K. Collawn For For Management 1.3 Elect Director Julie A. Dobson For For Management 1.4 Elect Director Alan J. Fohrer For For Management 1.5 Elect Director Robert R. Nordhaus For For Management 1.6 Elect Director Bonnie S. Reitz For For Management 1.7 Elect Director Donald K. Schwanz For For Management 1.8 Elect Director Bruce W. Wilkinson For For Management 1.9 Elect Director Joan B. Woodard For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder PPL CORPORATION Ticker: PPL Security ID: 69351T106 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frederick M. Bernthal For For Management 1.2 Elect Director John W. Conway For For Management 1.3 Elect Director Philip G. Cox For For Management 1.4 Elect Director Steven G. Elliott For For Management 1.5 Elect Director Louise K. Goeser For For Management 1.6 Elect Director Stuart E. Graham For For Management 1.7 Elect Director Stuart Heydt For For Management 1.8 Elect Director Raja Rajamannar For For Management 1.9 Elect Director Craig A. Rogerson For For Management 1.10 Elect Director William H. Spence For For Management 1.11 Elect Director Natica von Althann For For Management 1.12 Elect Director Keith H. Williamson For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Report on Political Contributions Against Abstain Shareholder REGIONS FINANCIAL CORPORATION Ticker: RF Security ID: 7591EP100 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director George W. Bryan For For Management 1b Elect Director Carolyn H. Byrd For For Management 1c Elect Director David J. Cooper, Sr. For For Management 1d Elect Director Don DeFosset For For Management 1e Elect Director Eric C. Fast For For Management 1f Elect Director O.B. Grayson Hall, Jr. For For Management 1g Elect Director John D. Johns For For Management 1h Elect Director Charles D. McCrary For For Management 1i Elect Director James R. Malone For For Management 1j Elect Director Ruth Ann Marshall For For Management 1k Elect Director Susan W. Matlock For For Management 1l Elect Director John E. Maupin, Jr. For For Management 1m Elect Director John R. Roberts For For Management 1n Elect Director Lee J. Styslinger, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management 5 Report on Political Contributions Against Abstain Shareholder RENT-A-CENTER, INC. Ticker: RCII Security ID: 76009N100 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1. Elect Director Mitchell E. Fadel For For Management 1.2 Elect Director Paula Stern, Ph.D. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ROBERT HALF INTERNATIONAL INC. Ticker: RHI Security ID: 770323103 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew S. Berwick, Jr. For For Management 1.2 Elect Director Harold M. Messmer, Jr. For For Management 1.3 Elect Director Barbara J. Novogradac For For Management 1.4 Elect Director Robert J. Pace For For Management 1.5 Elect Director Frederick A. Richman For For Management 1.6 Elect Director M. Keith Waddell For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ROSS STORES, INC. Ticker: ROST Security ID: 778296103 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael Balmuth For For Management 1b Elect Director K. Gunnar Bjorklund For For Management 1c Elect Director Sharon D. Garrett For For Management 1d Elect Director Michael J. Bush For For Management 1e Elect Director Norman A. Ferber For For Management 1f Elect Director Gregory L. Quesnel For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management SALLY BEAUTY HOLDINGS, INC. Ticker: SBH Security ID: 79546E104 Meeting Date: JAN 30, 2013 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christian A. Brickman For For Management 1.2 Elect Director Marshall E. Eisenberg For For Management 1.3 Elect Director John A. Miller For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder SANDISK CORPORATION Ticker: SNDK Security ID: 80004C101 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael E. Marks For For Management 1.2 Elect Director Kevin DeNuccio For For Management 1.3 Elect Director Irwin Federman For For Management 1.4 Elect Director Steven J. Gomo For For Management 1.5 Elect Director Eddy W. Hartenstein For For Management 1.6 Elect Director Chenming Hu For For Management 1.7 Elect Director Catherine P. Lego For For Management 1.8 Elect Director Sanjay Mehrotra For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SLM CORPORATION Ticker: SLM Security ID: 78442P106 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ann Torre Bates For For Management 1b Elect Director W.M. Diefenderfer III For For Management 1c Elect Director Diane Suitt Gilleland For For Management 1d Elect Director Earl A. Goode For For Management 1e Elect Director Ronald F. Hunt For For Management 1f Elect Director Albert L. Lord For For Management 1g Elect Director Barry A. Munitz For For Management 1h Elect Director Howard H. Newman For For Management 1i Elect Director Frank C. Puleo For For Management 1j Elect Director Wolfgang Schoellkopf For For Management 1k Elect Director Steven L. Shapiro For For Management 1l Elect Director Anthony P. Terracciano For For Management 1m Elect Director Barry L. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Abstain Shareholder SOUTHWEST AIRLINES CO. Ticker: LUV Security ID: 844741108 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David W. Biegler For For Management 1b Elect Director J. Veronica Biggins For For Management 1c Elect Director Douglas H. Brooks For For Management 1d Elect Director William H. Cunningham For For Management 1e Elect Director John G. Denison For For Management 1f Elect Director Gary C. Kelly For For Management 1g Elect Director Nancy B. Loeffler For For Management 1h Elect Director John T. Montford For For Management 1i Elect Director Thomas M. Nealon For For Management 1j Elect Director Daniel D. Villanueva For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management SPX CORPORATION Ticker: SPW Security ID: 784635104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terry S. Lisenby For For Management 1.2 Elect Director David V. Singer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management STANLEY BLACK & DECKER, INC. Ticker: SWK Security ID: 854502101 Meeting Date: APR 16, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George W. Buckley For For Management 1.2 Elect Director Patrick D. Campbell For For Management 1.3 Elect Director Carlos M. Cardoso For For Management 1.4 Elect Director Robert B. Coutts For For Management 1.5 Elect Director Benjamin H. Griswold, IV For For Management 1.6 Elect Director John F. Lundgren For For Management 1.7 Elect Director Anthony Luiso For For Management 1.8 Elect Director Marianne M. Parrs For For Management 1.9 Elect Director Robert L. Ryan For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SUNTRUST BANKS, INC. Ticker: STI Security ID: 867914103 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert M. Beall, II For For Management 1.2 Elect Director Alston D. Correll For For Management 1.3 Elect Director Jeffrey C. Crowe For For Management 1.4 Elect Director David H. Hughes For For Management 1.5 Elect Director M. Douglas Ivester For For Management 1.6 Elect Director Kyle Prechtl Legg For For Management 1.7 Elect Director William A. Linnenbringer For For Management 1.8 Elect Director Donna S. Morea For For Management 1.9 Elect Director David M. Ratcliffe For For Management 1.10 Elect Director William H. Rogers, Jr. For For Management 1.11 Elect Director Frank W. Scruggs For For Management 1.12 Elect Director Thomas R. Watjen For For Management 1.13 Elect Director Phail Wynn, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TENNECO INC. Ticker: TEN Security ID: 880349105 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas C. Freyman For For Management 1.2 Elect Director Dennis J. Letham For For Management 1.3 Elect Director Hari N. Nair For For Management 1.4 Elect Director Roger B. Porter For For Management 1.5 Elect Director David B. Price, Jr. For For Management 1.6 Elect Director Gregg M. Sherrill For For Management 1.7 Elect Director Paul T. Stecko For For Management 1.8 Elect Director Jane L. Warner For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TEVA PHARMACEUTICAL INDUSTRIES LTD. Ticker: TEVA Security ID: 881624209 Meeting Date: SEP 12, 2012 Meeting Type: Annual Record Date: AUG 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive and Discuss Consolidated None None Management Balance Sheet as of Dec. 31, 2011 and Consolidated Income Statements for 2011 2 Distribute Cash Dividends for the Year For For Management Ended Dec. 31, 2011, Paid In Four Installments in an Aggregate Amount of NIS 3.40 Per Ordinary Share 3.1 Reelect Phillip Frost as Director For For Management 3.2 Reelect Roger Abravanel as Director For For Management 3.3 Elect Galia Maor as Director For For Management 3.4 Reelect Richard A. Lerner as Director For For Management 3.5 Reelect Erez Vigodman as Director For For Management 4 Approve Payment to Each of the Company For For Management Directors, Other Than the Chairman and Vice Chairman, of an Annual Fee Plus a Per Meeting Fee 5 Approve Annual Fee and Reimbursement For For Management of Expenses of Chairman 6 Approve Annual Fee and Reimbursement For For Management of Expenses of Vice Chairman 7 Approve Certain Amendments to Articles For For Management of Association 8 Approve Indemnification and Release For For Management Agreements for Directors of the Company 9 Reappoint Kesselman & Kesselman as For For Management Independent Registered Public Accounting Firm of the Company and Authorize Board To Determine Its Compensation THE ALLSTATE CORPORATION Ticker: ALL Security ID: 020002101 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Robert D. Beyer For For Management 1c Elect Director Kermit R. Crawford For For Management 1d Elect Director Jack M. Greenberg For For Management 1e Elect Director Herbert L. Henkel For For Management 1f Elect Director Ronald T. LeMay For For Management 1g Elect Director Andrea Redmond For For Management 1h Elect Director H. John Riley, Jr. For For Management 1i Elect Director John W. Rowe For For Management 1j Elect Director Judith A. Sprieser For For Management 1k Elect Director Mary Alice Taylor For For Management 1l Elect Director Thomas J. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Abstain Shareholder THE J. M. SMUCKER COMPANY Ticker: SJM Security ID: 832696405 Meeting Date: AUG 15, 2012 Meeting Type: Annual Record Date: JUN 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Paul J. Dolan For For Management 2 Elect Director Nancy Lopez Knight For For Management 3 Elect Director Gary A. Oatey For For Management 4 Elect Director Alex Shumate For For Management 5 Elect Director Timothy P. Smucker For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Declassify the Board of Directors Against For Shareholder 9 Prepare Coffee Sustainability Plan Against Abstain Shareholder THE MOSAIC COMPANY Ticker: MOS Security ID: 61945C103 Meeting Date: OCT 04, 2012 Meeting Type: Annual Record Date: AUG 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Phyllis E. Cochran For For Management 1.2 Elect Director Gregory L. Ebel For For Management 1.3 Elect Director Robert L. Lumpkins For For Management 1.4 Elect Director William T. Monahan For For Management 2 Elect Director Harold H. Mackay For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: 693475105 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: JAN 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard O. Berndt For For Management 1.2 Elect Director Charles E. Bunch For For Management 1.3 Elect Director Paul W. Chellgren For For Management 1.4 Elect Director William S. Demchak For For Management 1.5 Elect Director Kay Coles James For For Management 1.6 Elect Director Richard B. Kelson For For Management 1.7 Elect Director Bruce C. Lindsay For For Management 1.8 Elect Director Anthony A. Massaro For For Management 1.9 Elect Director Jane G. Pepper For For Management 1.10 Elect Director James E. Rohr For For Management 1.11 Elect Director Donald J. Shepard For For Management 1.12 Elect Director Lorene K. Steffes For For Management 1.13 Elect Director Dennis F. Strigl For For Management 1.14 Elect Director Thomas J. Usher For For Management 1.15 Elect Director George H. Walls, Jr. For For Management 1.16 Elect Director Helge H. Wehmeier For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Climate Change Financing Risk Against Abstain Shareholder THE PROGRESSIVE CORPORATION Ticker: PGR Security ID: 743315103 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawton W. Fitt For For Management 1.2 Elect Director Jeffrey D. Kelly For Against Management 1.3 Elect Director Peter B. Lewis For For Management 1.4 Elect Director Patrick H. Nettles For For Management 1.5 Elect Director Glenn M. Renwick For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TOWERS WATSON & CO. Ticker: TW Security ID: 891894107 Meeting Date: NOV 16, 2012 Meeting Type: Annual Record Date: SEP 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Victor F. Ganzi For For Management 1b Elect Director John J. Haley For For Management 1c Elect Director Leslie S. Heisz For For Management 1d Elect Director Brendan R. O'Neill For For Management 1e Elect Director Linda D. Rabbitt For For Management 1f Elect Director Gilbert T. Ray For For Management 1g Elect Director Paul Thomas For For Management 1h Elect Director Wilhelm Zeller For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNUM GROUP Ticker: UNM Security ID: 91529Y106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director E. Michael Caulfield For For Management 1.2 Elect Director Ronald E. Goldsberry For For Management 1.3 Elect Director Kevin T. Kabat For For Management 1.4 Elect Director Michael J. Passarella For For Management 2 Declassify the Board of Directors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management VALERO ENERGY CORPORATION Ticker: VLO Security ID: 91913Y100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jerry D. Choate For For Management 1b Elect Director Ruben M. Escobedo For For Management 1c Elect Director William R. Klesse For For Management 1d Elect Director Deborah P. Majoras For For Management 1e Elect Director Bob Marbut For For Management 1f Elect Director Donald L. Nickles For For Management 1g Elect Director Philip J. Pfeiffer For For Management 1h Elect Director Robert A. Profusek For For Management 1i Elect Director Susan Kaufman Purcell For For Management 1j Elect Director Stephen M. Waters For For Management 1k Elect Director Randall J. Weisenburger For For Management 1l Elect Director Rayford Wilkins, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions and Against Abstain Shareholder Lobbying Expenditures WALTER INVESTMENT MANAGEMENT CORP. Ticker: WAC Security ID: 93317W102 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven R. Berrard For For Management 1.2 Elect Director Ellyn L. Brown For For Management 1.3 Elect Director Denmar J. Dixon For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Amend Charter Provisions Relating to For For Management Former REIT Status 5 Amend Charter Provisions that are For For Management Irrelevant 6 Amend Charter to Adopt Articles For Against Management Supplementary 7 Amend Charter to Revise For For Management Indemnification Provisions 8 Amend Charter to Change Articles Six, For For Management Seven and Eight 9 Ratify Auditors For For Management WEATHERFORD INTERNATIONAL LTD. Ticker: WFT Security ID: H27013103 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: MAY 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3a Relect Bernard J. Duroc-Danner as For For Management Director 3b Reelect Nicholas F. Brady as Director For For Management 3c Reelect David J. Butters as Director For For Management 3d Reelect John D. Gass as Director For For Management 3e Reelect Francis S. Kalman as Director For For Management 3f Reelect William E. Macaulay as Director For For Management 3g Reelect Robert K. Moses, Jr. as For For Management Director 3h Reelect Guillermo Ortiz as Director For For Management 3i Reelect Emyr Jones Parry as Director For For Management 3j Reelect Robert A. Rayne as Director For For Management 4 Ratify Auditors For For Management 5 Authorize Capital Increase for Future For For Management Acquisitions 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WHITING PETROLEUM CORPORATION Ticker: WLL Security ID: 966387102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas L. Aller For For Management 1.2 Elect Director Michael B. Walen For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management WYNDHAM WORLDWIDE CORPORATION Ticker: WYN Security ID: 98310W108 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian Mulroney For For Management 1.2 Elect Director Michael H. Wargotz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management XILINX, INC. Ticker: XLNX Security ID: 983919101 Meeting Date: AUG 08, 2012 Meeting Type: Annual Record Date: JUN 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Philip T. Gianos For For Management 2 Elect Director Moshe N. Gavrielov For For Management 3 Elect Director John L. Doyle For For Management 4 Elect Director Jerald G. Fishman For For Management 5 Elect Director William G. Howard, Jr. For For Management 6 Elect Director J. Michael Patterson For For Management 7 Elect Director Albert A. Pimentel For For Management 8 Elect Director Marshall C. Turner For For Management 9 Elect Director Elizabeth W. Vanderslice For For Management 10 Amend Qualified Employee Stock For For Management Purchase Plan 11 Amend Omnibus Stock Plan For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Ratify Auditors For For Management ZIMMER HOLDINGS, INC. Ticker: ZMH Security ID: 98956P102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Christopher B. Begley For For Management 1b Elect Director Betsy J. Bernard For For Management 1c Elect Director Gail K. Boudreaux For For Management 1d Elect Director David C. Dvorak For For Management 1e Elect Director Larry C. Glasscock For For Management 1f Elect Director Robert A. Hagemann For For Management 1g Elect Director Arthur J. Higgins For For Management 1h Elect Director John L. McGoldrick For For Management 1i Elect Director Cecil B. Pickett For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For Against Management END NPX REPORT
